Exhibit 10(a)(iii)
US EMPLOYEES
Long-Term Performance Program Award Agreement
(Fiscal Years 2009-2010)
<<DATE>>
Dear <<RECIPIENT NAME>> :
H. J. Heinz Company is pleased to confirm that, effective as of <<DATE>>, you
have been granted an award under the Long-Term Performance Program in accordance
with the terms and conditions of the Second Amended and Restated H. J. Heinz
Company Fiscal Year 2003 Stock Incentive Plan, as amended from time to time (the
“Plan”). This award is also made under and pursuant to this letter agreement
(“Agreement”), the terms and conditions of which shall govern and control in the
event of a conflict with the terms and conditions of the Plan. For purposes of
this Agreement, the “Company” shall refer to H. J. Heinz Company and its
Subsidiaries. Unless otherwise defined in this Agreement, all capitalized terms
used in this Agreement shall have the same defined meanings as in the Plan.

1.   Award. The target value of the award to you under this Agreement is equal
to $ <<VALUE>> (the “Target Award Opportunity”). The maximum award opportunity
for the Performance Period is equal to twice this amount (the “Maximum Award
Opportunity”), subject to prorating pursuant to Paragraph 3 below. Your actual
award will be paid as a percentage of your Target Award Opportunity, as
determined pursuant to Paragraph 2 below (the “Award”). The “Performance Period”
means the two consecutive fiscal year periods of Fiscal Year 2009 and Fiscal
Year 2010 (May 1, 2008 through April 28, 2010).   2.   Performance Goals. The
Award will be determined based upon the level of success the Company achieves
during the Performance Period relative to the performance goals established by
the Management Development and Compensation Committee of the Company’s Board of
Directors (“MD&CC”) as set forth below:

  (a)   Earnings Per Share (EPS) Funding Metric. The Maximum Award Opportunity,
as determined by the MD&CC, will be available at the end of the Performance
Period, if the Company meets or exceeds a two-year cumulative EPS threshold of
$5.26, adjusted to eliminate the after-tax effects of any charges that may be
excluded when determining Performance Measures under the Plan. The Award will
then be determined subject to the ROIC metric and the TSR metric defined below,
and the MD&CC’s discretion to adjust the Award below the Maximum Award
Opportunity. If the target EPS goal is not achieved, the Award will not be paid.
    (b)   After–Tax Return on Invested Capital (ROIC) Metric. Fifty percent
(50%) of your Target Award Opportunity will be determined by the Company’s
performance against the ROIC target metric established by the MD&CC (“ROIC
Target”). For each fiscal year in the Performance

 



--------------------------------------------------------------------------------



 



2

      Period, a ROIC value will be calculated, as adjusted to eliminate the
after-tax effects of any charges that may be excluded when determining
Performance Measures under the Plan (“ROIC Value”). Each ROIC Value will consist
of after-tax operating profit as defined by the Company divided by average
invested capital. Average invested capital is defined as the five quarter
average of net debt, as defined by the Company, plus total shareholder equity as
set forth on the financial statements of the Company for the five most recent
fiscal quarters. At the end of the Performance Period, the ROIC Values for each
fiscal year in the Performance Period will be averaged (the “ROIC Average”) and
the ROIC Average will be compared to the ROIC Target.         The payout
percentage for the ROIC metric for the Performance Period is as follows:

                      Percent of ROIC Target   Percent of Target Award
Performance   Achieved   Opportunity Earned (1)
Above Maximum
    >120 %     100 %
Maximum
    120 %     100 %
Target
    100 %     50 %
Threshold
    80 %     12.5 %
Below Threshold
    <80 %     0 %

 

Note:   (1) Represents one-half of the Target Award Opportunity

  (c)   Total Shareholder Return (TSR) Metric. Fifty percent (50%) of your
Target Award Opportunity will be determined by the Company’s two-year TSR growth
rate (the “TSR Value”) compared to the two-year TSR growth rates of each of the
companies in the TSR Peer Group other than the Company. The following companies
comprise the TSR Peer Group: Archer Daniels Midland, Campbell Soup Company,
ConAgra Foods Inc., Dean Foods Company, General Mills, Inc., H.J. Heinz Company,
The Hershey Company, Kellogg Company, Kraft Foods Inc., McCormick & Company,
Incorporated, Sara Lee Corporation, and Tyson Foods, Inc. (each a “TSR Peer
Company”). Each of the TSR Peer Companies’ two-year TSR growth rates will be
calculated by using the following values:

  (i)   Starting Value. The average of each TSR Peer Company’s stock price for
the 60 trading days prior to the first day of a Performance Period (the
“Starting Value”); and     (ii)   Ending Value. The average of each TSR Peer
Company’s stock price for the 60 trading days prior to and including the last
day of a

 



--------------------------------------------------------------------------------



 



3

      Performance Period plus all dividends paid over the Performance Period
(the “Ending Value”).     (iii)   TSR Value. Dividing the Ending Value by the
Starting Value minus one and multiplied by 100 (the “TSR Value”).     (iv)   TSR
Percentile Ranking. Arraying all of the TSR Peer Companies, including the
Company, from lowest TSR Value, which is given a ranking of 1, to highest TSR
Value, then dividing the Company’s ranking by the total number of TSR Peer
Companies (the “TSR Percentile Ranking”).

      The Company’s TSR Percentile Ranking will determine the percentage of the
Target Award Opportunity earned as follows:

                  Percentage of Target Award Company’s TSR Percentile Ranking  
  Opportunity Earned (1)
90% - 100%
      100.0 %
80% - 89.99%
      87.5 %
70% - 79.99%
      75.0 %
60% -69.99%
      62.5 %
50% - 59.99%
      50.0 %
40% - 49.99%
      37.5 %
30% - 39.99%
      25.0 %
20% -29.99%
      12.5 %
Less than 20%
      0.0 %

 

(1)   Represents one-half of the Target Award Opportunity.

3.   Payment of Performance Award. Unless the MD&CC offered a deferral election
satisfying the requirements of Code Section 409A with respect to your Award, and
you made such a deferral election, your Award, if earned, will be paid as soon
as administratively practicable after the last day of the Performance Period,
(but in no event later than March 15th of the calendar year following the
calendar year in which occurs the last day of the Performance Period), subject
to Paragraphs 4 and 5 below.

  (a)   If your employment with the Company began after the commencement of the
Performance Period, the actual amount of your Target Award Opportunity will be
pro-rated based upon the number of months that you were employed by the Company
(in an eligible position) during the Performance Period, except that if your
employment begins during the last six months of the Performance Period, no
Target Award Opportunity for that Performance Period will be granted.     (b)  
The Award will be paid in cash; provided, however, that in the event that you
are an executive covered by the Company’s Stock Ownership Guidelines and you

 



--------------------------------------------------------------------------------



 



4

      have not yet attained the requisite level of stock ownership at the time
payment would otherwise be made, 50% of your Award, after taxes, will be paid in
the form of escrowed, vested restricted stock. At the end of the fiscal year in
which you meet the Company’s Stock Ownership Guidelines, the restrictions will
be lifted. At the time that the Stock Ownership Guidelines are no longer
applicable because you terminate employment, the escrowed restricted stock will
be distributed in Heinz common stock, subject, however, to the provisions of
Section 13 and the six-month delay provisions of Internal Revenue Code
Section 409A(a)(2)(B), if applicable.

4.   Termination of Employment. The termination of your employment with the
Company will have the following effect on your Award:

  (a)   Qualified Termination of Employment During First Year of Performance
Period. In the event that your employment with the Company ends during the first
fiscal year of the Performance Period as a result of your Death, Disability,
Retirement, or Involuntary Termination without Cause, your Award will
automatically be pro-rated and paid (in accordance with Paragraph 3 above) at
the end of the Performance Period as determined in accordance with Paragraph 2
above.     (b)   Qualified Termination of Employment During Second Year of
Performance Period. In the event that your employment with the Company ends
during the second year of the Performance Period as the result of your Death,
Disability, Retirement, or Involuntary Termination without Cause, you will
receive your Award (in accordance with Paragraph 3 above) at the end of the
Performance Period as determined in accordance with Paragraph 2 above.     (c)  
Other Termination. In the event your employment with the Company ends as the
result of any reason other than as set forth in subparagraph 4(a) or (b) above,
including without limitation any voluntary termination of employment or an
Involuntary Termination for Cause, your Award will automatically be forfeited.  
  (d)   Change in Control. In the event of a Change in Control (as defined in
Treas. Reg. §1.409A-3(i)(5)) during the Performance Period, payment of this
Performance Award will be immediately accelerated. The amount of the Performance
Award will be prorated as of the date the Change in Control becomes effective,
and shall be determined based upon verifiable Company performance as of such
date.

5.   Non-Solicitation/Confidential Information. In partial consideration for the
Award granted to you hereunder, you agree that you shall not, during the term of
your employment by the Company and for 12 months after termination of your
employment, regardless of the reason for the termination, either directly or
indirectly, solicit, take away or attempt to solicit or take away any other
employee of the Company, either for your own purpose or for any other person or
entity. You further agree that you shall not, during the term of your employment
by the Company or at any time thereafter, use or

 



--------------------------------------------------------------------------------



 



5

    disclose the Confidential Information (as defined below) except as directed
by, and in furtherance of the business purposes of, the Company. You acknowledge
that the breach or threatened breach of this Paragraph will result in
irreparable injury to the Company for which there is no adequate remedy at law
because, among other things, it is not readily susceptible of proof as to the
monetary damages that would result to the Company. You consent to the issuance
of any restraining order or preliminary restraining order or injunction with
respect to any conduct by you that is directly or indirectly a breach or
threatened breach of this Paragraph.       “Confidential Information” as used
herein shall mean technical or business information not readily available to the
public or generally known in the trade, including but not limited to inventions;
ideas; improvements; discoveries; developments; formulations; ingredients;
recipes; specifications; designs; standards; financial data; sales, marketing
and distribution plans, techniques and strategies; customer and supplier
information; equipment; mechanisms; manufacturing plans; processing and
packaging techniques; trade secrets and other confidential information,
knowledge, data and know-how of the Company, whether or not they originated with
you, or represent information which the Company received from third parties
under an obligation of confidentiality.   6.   Impact on Benefits. The Award, if
earned, will not be included as compensation under any of the Company’s
retirement and other benefit plans, including but not limited to the H.J. Heinz
Company Supplemental Executive Retirement Plan, the H.J. Heinz Company Employees
Retirement and Savings Excess Plan and/or any other plan of the Company.   7.  
Tax Withholding. When your Award is paid, the Company will withhold the amount
of money payable for the federal, state, local, and/or foreign income and/or
employment taxes required to be collected or withheld with respect to the
payment.   8.   Non-Transferability. Your Award may not be sold, transferred,
pledged, assigned or otherwise encumbered except by will or the laws of descent
and distribution.   9.   Employment At-Will. You acknowledge and agree that
nothing in this Agreement or the Plan shall confer upon you any right with
respect to future awards or continuation of your employment, nor shall it
constitute an employment agreement or interfere in any way with your right or
the right of the Company to terminate your employment at any time, with or
without cause, and with or without notice.   10.   Collection and Use of
Personal Data. You consent to the collection, use, and processing of personal
data (including name, home address and telephone number, identification number)
by the Company or a third party engaged by the Company for the purpose of
implementing, administering and managing the Plan and any other stock option or
stock or long-term incentive plans of the Company (the “Plans”). You further
consent to the release of personal data to such a third party administrator,
which, at the option of the Company, may be designated as the exclusive broker
in connection with the Plans. You

 



--------------------------------------------------------------------------------



 



6

    hereby waive any data privacy rights with respect to such data to the extent
that receipt, possession, use, retention, or transfer of the data is authorized
hereunder.   11.   Future Awards. The Plan is discretionary in nature and the
Company may modify, cancel or terminate it at any time without prior notice in
accordance with the terms of the Plan. While Awards or other awards may be
granted under the Plan on one or more occasions or even on a regular schedule,
each grant is a one time event, is not an entitlement to an award of cash or
stock in the future, and does not create any contractual or other right to
receive an Award or other compensation or benefits in the future.   12.  
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania, without regard to its choice
of law provisions.   13.   Code Section 409A. Unless a deferral election
satisfying the requirements of Code Section 409A is offered with respect to the
Award, it is intended that this Award shall not constitute a “deferral of
compensation” within the meaning of Section 409A of the Code and, as a result,
shall not be subject to the requirements of Section 409A of the Code. The Plan,
and this Award Agreement, are to be interpreted in a manner consistent with this
intention. Notwithstanding any other provision in the Plan, a new award may not
be issued if such award would be subject to Section 409A of the Code at the time
of grant, and the existing Award may not be modified in a manner that would
cause such Award to become subject to Section 409A of the Code at the time of
such modification.

This Award is subject to your signing both copies of this Agreement and
returning one signed and dated copy to the Company.

            H. J. HEINZ COMPANY
      By:                        

         
Accepted:
 
 
     
Date:
       
 
 
 
   

 